          Case 1:17-cv-09554-AKH Document 411 Filed 03/22/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
 LOUISETTE GEISS, et al.,                                        :
                                                                 :
                                                    Plaintiffs, :    ORDER CLOSING CASE
                                                                 :
                     -v-
                                                                 :   17 Civ. 9554 (AKH)
                                                                 :
                                                                 :
 THE WEINSTEIN COMPANY HOLDINGS LLC, :
 et al.,                                                         :
                                                                 :
                                                                 :
                                                  Defendants.
 --------------------------------------------------------------- x
ALVIN K. HELLERSTEIN, U.S.D.J.:

        On October 31, 2018, ten Plaintiffs, Zoe Brock, Caitlin Dulany, Louisette Geiss, Larissa

Gomes, Katherine Kendall, Nannette Klatt, Melissa Sagemiller, Sarah Ann Thomas, Melissa

Thompson, and Jane Doe, individually and on behalf of a class, filed an Amended Complaint,

against Harvey Weinstein (“H. Weinstein”), his former companies, and certain officers and

directors of those companies. Am. Compl., ECF No. 140. On April 18, 2019, I granted

Defendants’ Motion to Dismiss in part, and dismissed with prejudice seventeen of the eighteen

counts. ECF No. 278. The sole remaining claim was brought by Plaintiffs Geiss, Thomas, and

Thompson against Defendant Harvey Weinstein, alleging sex trafficking in violation of the

Trafficking Victims Protection Act.

        On March 19, 2021, Plaintiffs Geiss, Thomas, and Thompson, and Defendant Harvey

Weinstein filed a stipulation of voluntary dismissal without prejudice, with leave to reinstate the

action within 120 days with tolling in the event that the Sexual Misconduct Claims Fund

approved in the bankruptcy proceeding, In re: The Weinstein Company Holdings LLC, No. 18-

10601 (MFW) (Bankr. D. Del.) are not disbursed. ECF No. 410. As all other claims were
         Case 1:17-cv-09554-AKH Document 411 Filed 03/22/21 Page 2 of 2




previously dismissed, this case is hereby dismissed without prejudice, with leave to reinstate the

action within 120 days with tolling if the Claims Fund are not distributed. The Clerk is hereby

instructed to terminate civil case 17-cv-9554, and any open motions therein.


               SO ORDERED.

Dated:         March 22, 2021                        __/s/_Alvin K. Hellerstein _
               New York, New York                    ALVIN K. HELLERSTEIN
                                                     United States District Judge
